DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Fan (US 20160038113 A1). 
Re Claim 1, Fan discloses a method for determining at least one scanning parameter for a scanning by an imaging device, implemented on a machine having at least one processor and a storage device (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]),
the method comprising:
obtaining a scout image of at least one portion of a subject (see Fan: e.g., --includes acquiring a scout image of an object using a computed tomography (CT) acquisition unit comprising an X-ray source and CT detector.--, in [0006], and, --For clinical CT studies, typically a scout scan (or scans) may first be acquired. Using the scout scan (or scans), patient size and shape information are calculated--, in [0020]);
determining, in the scout image, a region of interest (ROI) corresponding to the at least one portion of the subject (see Fan: e.g., --a scout image, from which the determination module 124 may determine a size and/or shape of an object and/or region of interest within the object to be used in determining the size and/or variation of duration lengths to be used in CT image acquisition--, in [0035]); and 
determining, based on the ROI, the at least one scanning parameter associated with the at least one portion of the subject for performing the scanning by the imaging device (see Fan: e.g., -- a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100. As one more example, a larger view duration (or lower number of views) may be utilized for tasks or applications where a lower dose is desired--, in [0036]-[0037]; also see: in [0050]-[0053]).

Re Claim 14, Fan further discloses obtaining a reference scanning parameter for each of the at least one scanning parameter associated with the ROI (see Fan e.g., -- a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100. As one more example, a larger view duration (or lower number of views) may be utilized for tasks or applications where a lower dose is desired--, in [0036]-[0037]; also see: in [0050]-[0053]) ; and
determining whether a scanning parameter of the at least one scanning parameter needs to be adjusted by comparing the scanning parameter with the corresponding reference scanning parameter (see Fan: e.g., --to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]).

Re Claim 15, claim 15 is a corresponding system claim to claim 1. Thus, claim 15 is rejected for the similar reasons for the rejection of claim 1. Furthermore, Fan further discloses  system for determining at least one scanning parameter for a scanning by an imaging device, comprising: at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non-transitory storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform the method (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-11, 21,  28-29, and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 20160038113 A1), and in view of   Perry (US 20090128553 A1). 
Re Claim 2, Fan however does not explicitly disclose wherein the determining an ROI from the scout image includes: segmenting the scout image using a target segmentation model.
Perry teaches wherein the determining an ROI from the scout image includes:
segmenting the scout image using a target segmentation model (see Perry: e.g., -- Image processing, selection, and classification of 3D voxels were conducted on the oblique coronal, axial, and sagittal image sets in order to obtain the anatomy of interest for the 3D computer model. The tools provided in Amira (Table 15) were used to highlight and select the region of interest….. A gray-scale adult skull polygonal mesh was obtained from Software for Integrated Musculoskeletal Modeling (Musculographics, Santa Fe, Calif.). Vertices and faces of the Maya skull model were moved and scaled to change the anatomy to match that of the exported Amira skull segmented models (FIG. 18). Illustrations of infant skulls in textbooks were used to guide the modifications. The shape geometry tools in Maya were used to ensure that the hard palate and petrous portion of the temporal bone were matched to the original data obtained from MRI and Amira segmentations.--, in [0181]-[0189]; also see: -- he sagittal scout images were acquired using the imaging parameters outlined in Table 2. Using the plane determined to be the midline as the scout image, three 2D and one 3D anatomical scan(s) were acquired.--, in [0144]-[0145], -- The sagittal scout images were used to assist in computer reconstruction of the midline structures, including the hard palate, velum (i.e. postoperatively), and posterior pharyngeal wall. Sagittal images were also important in constructing the skull, with particular focus on the base of the skull.--, in [0149]-[0150]; and, -- Once the images were sorted, each file folder of images (localizer images, sagittal scout images, 3D coronal oblique images, and the 2D anatomical scans in the sagittal, oblique coronal, and axial planes) were brought into Amira (version 4) 3D Visualization and Volume Modeling software … Amira was used to complete the tasks described below--, in [0157]);
Fan and Perry are combinable as they are in the same field of endeavor: using scout images to determine the region of interest and anatomical structure, shape, size etc.,. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fan’s method using Perry’s teachings by including the determining an ROI from the scout image includes:
segmenting the scout image using a target segmentation model to Fan’s determining an ROI from the scout image in order to obtain the anatomy of interest and select the region of interest objects (see  Perry: e.g. in [0181]-[0189]).


Re Claim 5, Fan discloses wherein the determining, based on the ROI, the at least one scanning parameter (see Fan: e.g., --to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]), includes:
Fan however does not explicitly disclose determining, based on a contour of the ROI, a frame encompassing the ROI,
Perry teaches  determining, based on a contour of the ROI, a frame encompassing the ROI (see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], [0189]-[0190], and [0194]);
Fan and Perry are combinable as they are in the same field of endeavor: using scout images to determine the region of interest and anatomical structure, shape, size etc.,. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fan’s method using Perry’s teachings by including determining, based on a contour of the ROI, a frame encompassing the ROI to Fan’s determining an ROI from the scout image in order to obtain the anatomy of interest and select the region of interest objects (see  Perry: e.g. in [0181]-[0189]);
Fan as modified by Perry further disclose determining, based on the frame, the scanning scope associated with the ROI (see Fan: e.g., --the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0037]).

Re Claim 6, Fan as modified by Perry further disclose generating, based on a plurality of points on the contour of the ROI, the frame encompassing the ROI (see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], [0189]-[0190], and [0194]).

Re Claim 7, Fan as modified by Perry further disclose obtaining an adjusted frame by adjusting at least a portion of the frame (see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], --vertices and faces of the Maya skull model were moved and scaled to change the anatomy to match that of the exported Amira skull segmented models (FIG. 18). Illustrations of infant skulls in textbooks were used to guide the modifications. The shape geometry tools in Maya were used to ensure that the hard palate and petrous portion of the temporal bone were matched to the original data obtained from MRI and Amira segmentations. … The cylinder was then overlaid onto the smooth Maya model and a boollean union and difference was used to create the same cleft from the Amira model onto the Maya model (FIG. 19). The end product was a skull with a cleft palate that fit the contours of the original segmented Amira data. By using a model to re-create the Amira segmented model, a smooth and realistic model could be created--, in [0188]-[0190], and [0194]); and, 
designating the adjusted frame as the scanning scope associated with the ROI (see Fan: e.g., ----to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]; also see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], --vertices and faces of the Maya skull model were moved and scaled to change the anatomy to match that of the exported Amira skull segmented models (FIG. 18). Illustrations of infant skulls in textbooks were used to guide the modifications. The shape geometry tools in Maya were used to ensure that the hard palate and petrous portion of the temporal bone were matched to the original data obtained from MRI and Amira segmentations. … The cylinder was then overlaid onto the smooth Maya model and a boollean union and difference was used to create the same cleft from the Amira model onto the Maya model (FIG. 19). The end product was a skull with a cleft palate that fit the contours of the original segmented Amira data. By using a model to re-create the Amira segmented model, a smooth and realistic model could be created--, in [0188]-[0190], and [0194]).

Re Claim 8, Fan as modified by Perry further disclose wherein the at least one scanning parameter includes a scanning direction and a scanning scope, and wherein the determining, based on the ROI, the at least one scanning parameter (see Fan: e.g., ----to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]; also see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], --vertices and faces of the Maya skull model were moved and scaled to change the anatomy to match that of the exported Amira skull segmented models (FIG. 18). Illustrations of infant skulls in textbooks were used to guide the modifications. The shape geometry tools in Maya were used to ensure that the hard palate and petrous portion of the temporal bone were matched to the original data obtained from MRI and Amira segmentations. … The cylinder was then overlaid onto the smooth Maya model and a boollean union and difference was used to create the same cleft from the Amira model onto the Maya model (FIG. 19). The end product was a skull with a cleft palate that fit the contours of the original segmented Amira data. By using a model to re-create the Amira segmented model, a smooth and realistic model could be created--, in [0188]-[0190], and [0194]), includes:
determining a reference ROI adjacent to the ROI in the scout image using the target segmentation model (see Perry: e.g., -- to ensure proper placement of the muscle relative to the surrounding anatomy, reference markers were created through Amira to mark the location of the origin of the muscle (FIG. 25). Since the muscle inserted onto the hard palate preoperatively in both subjects with cleft palate, the insertion point was marked by the most posterior edge of the hard palate. The reference points in Amira were created by making a new material that created a circle directly at the junction between the base of the skull and the muscle origin. The reference markers were attached to the skull. As a result, when the skull was imported into Maya, the reference markers were visibly present on the Amira model--, in [0193], [0207], and, -- The levator muscle originated at the base of the skull and followed a similar contour as the control subjects (Subjects 1 and 2). The left levator muscle origin was clearly delineated from the surrounding structures. The right levator muscle origin was less distinct. Adjacent MR images were used to guide the placement of the reference line which coursed between both levator origins. Postsurgically, the muscle appeared to be very cohesive and relatively thick compared to the presurgical status, particularly in the inferior half of the muscle. The muscle contour and morphology (length and thickness) appeared to be consistent with the control subjects (Subjects 1 and 2).--, in [0214]);
determining the scanning direction based on the reference ROI (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074] {view angle defines a scanning direction}); and
determining, based on the scanning direction and a contour of the ROI, the scanning scope associated with the ROI (see Fan: e.g., ----to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]; also see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], --vertices and faces of the Maya skull model were moved and scaled to change the anatomy to match that of the exported Amira skull segmented models (FIG. 18). Illustrations of infant skulls in textbooks were used to guide the modifications. The shape geometry tools in Maya were used to ensure that the hard palate and petrous portion of the temporal bone were matched to the original data obtained from MRI and Amira segmentations. … The cylinder was then overlaid onto the smooth Maya model and a boollean union and difference was used to create the same cleft from the Amira model onto the Maya model (FIG. 19). The end product was a skull with a cleft palate that fit the contours of the original segmented Amira data. By using a model to re-create the Amira segmented model, a smooth and realistic model could be created--, in [0188]-[0190], and [0194]).

Re Claim 9, Fan as modified by Perry further disclose wherein the determining the scanning direction based on the reference ROI includes:
determining a plurality of reference feature points on a contour of the reference ROI (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]); and
determining, based on the plurality of reference feature points on the contour of the reference ROI, the scanning direction (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074] {view angle defines a scanning direction}).

Re Claim 10, Fan as modified by Perry further disclose wherein the determining, based on the scanning direction and a contour of the ROI, the scanning scope associated with the ROI, includes:
determining, based on the scanning direction, a plurality of feature points on the contour of the ROI (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]); and
determining a plurality of lines along the scanning direction, each of the plurality of lines passing through one of the plurality of feature points on the contour of the ROI (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]);
and determining, based on the plurality of lines, a frame encompassing the RO! as the scanning scope associated with the ROI (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]).

Re Claim 11, Fan as modified by Perry further disclose wherein the at least one scanning parameter includes a scanning direction associated with the ROI and a scanning scope associated with the ROI, and wherein the determining, based on the ROI, the at least one scanning parameter (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074] {view angle defines a scanning direction}), includes:
determining, based on the ROI, the scanning direction associated with the ROI (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]), and
determining, based on the scanning direction and the contour of the ROI, the scanning scope associated with the ROI (see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], [0189]-[0190], and [0194]).

Re Claim 21, Fan as modified by Perry further disclose determining, based on ROI, the at least one scanning parameter includes:
determining a first reference region adjacent to the ROI in the scout image (see Fan: e.g., -- a number of views needed based on the region of interest (e.g., the heart) may be determined, which may help alleviate the low signal/flux issues without changing or increasing the radiation dose. Again, as discussed herein, the number of views need not be uniform, but may be varied for different portions of a rotation (and/or from rotation to rotation). For example, as the clinical interest changes along the length of a patient, the # of views per rotation may be adjusted accordingly. As another example, the view duration may be adjusted to provide a longer view duration for view angles passing through thicker parts of an object and to provide a shorter view duration for view angles passing through thinner parts of an object.--, in [0021], [0032] {herein thicker parts, thinner parts, length of patient, or field of view as reference regions});
determining a second reference region adjacent to the first reference region in the scout image (see Fan: e.g., -- a first group 210 of views 212 corresponds to (e.g., is positioned along or near) the long axis 206 for which the attenuation is greater, and a second group 220 of views 222 corresponds to (e.g., is positioned along or near) the short axis 208 for which the attenuation is less. The first group 210 is located at and around the far right and far left of FIG. 2 (or at positions corresponding to 3:00 and 9:00) and the second group 220 is located at and around the top and bottom of FIG. 2 (or at positions corresponding to 12:00 and 6:00), such that X-rays that have passed through the thickest (or most attenuating) portions of the object 202 are collected during the first group 210 of views 212, and X-rays that have passed through the thinnest (or least attenuating) portions of the object 202 are collected during the second group 220 of views 222.--, in [0021], and [0032]);
determining a first point on a contour of the second reference region (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]);
determining, based on the first point on the contour of the second reference region, a second point on the contour of the first reference region, the second point being an intersection point of the contour of the first reference region and a feature line passing through the first point (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]);
determining, based on the second point and a third point on the contour of the first reference region, the scanning direction (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]).

Re Claim 28, Fan discloses method for evaluating a scanning parameter, implemented on a machine having at least one processor and a storage device (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]), the method comprising:
obtaining a scout image of at least one portion of a subject (see Fan: e.g., --includes acquiring a scout image of an object using a computed tomography (CT) acquisition unit comprising an X-ray source and CT detector.--, in [0006], and, --For clinical CT studies, typically a scout scan (or scans) may first be acquired. Using the scout scan (or scans), patient size and shape information are calculated--, in [0020]);
determining, in the scout image, a region of interest (ROI) corresponding to the at least one portion of the subject (see Fan: e.g., -- a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100. As one more example, a larger view duration (or lower number of views) may be utilized for tasks or applications where a lower dose is desired--, in [0036]-[0037]; also see: in [0050]-[0053]):
Fan however does not explicitly disclose a contour of the ROI
Perry teaches a contour of the ROI (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]),
Fan and Perry are combinable as they are in the same field of endeavor: using scout images to determine the region of interest and anatomical structure, shape, size etc.,. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fan’s method using Perry’s teachings by including obtaining a contour of the ROI to Fan’s determining an ROI from the scout image in order to obtain the anatomy of interest and select the region of interest objects (see  Perry: e.g. in [0181]-[0189]);
Fan as modified by Perry further disclose determining, based on a contour of the ROI, a scanning parameter associated with the ROI (see Fan: e.g., --the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0037]; also see Perry: e.g., --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]);
obtaining a reference scanning parameter associated with the ROI (see Fan: e.g., --to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]; also see Perry: e.g., Table 15, -- to ensure proper placement of the muscle relative to the surrounding anatomy, reference markers were created through Amira to mark the location of the origin of the muscle (FIG. 25). Since the muscle inserted onto the hard palate preoperatively in both subjects with cleft palate, the insertion point was marked by the most posterior edge of the hard palate. The reference points in Amira were created by making a new material that created a circle directly at the junction between the base of the skull and the muscle origin. The reference markers were attached to the skull. As a result, when the skull was imported into Maya, the reference markers were visibly present on the Amira model--, in [0193], [0207]; -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]); and
determining whether the scanning parameter needs to be adjusted by comparing the scanning parameter and the reference scanning parameter (see Fan: e.g., --to determine view duration for one or more series of views, whether the duration should be varied to achieve IQ goals, and/or how the view duration is to be varied. The determination module 124 may be communicably coupled to the control module 126, with the control module 126 configured to control the CT acquisition unit 110 and/or other aspects of the system 100 to implement the settings proscribed by the determination module 124. For example, a larger view duration (or lower number of views) may be employed where attenuation is higher. As another example, a larger view duration (or lower number of views) may be employed when a region of interest is disposed within a relatively close range of an iso-center or center of rotation of the CT acquisition unit 100….the determination unit 124 may determine a variation of view duration during a rotation to address changes in attenuation that change with view angle (e.g., provide a longer view duration for view angles having greater attenuation). As another example, the determination unit 124 may determine a variation of view duration during a rotation to address changes in the location of the region of interest with respect to an iso-center that change with view angle (e.g., provide a longer view duration for view angles for which the ROI has a shorter distance to the iso-center).--, in [0036]-[0037]).

Re Claim 29, Fan as modified by Perry further disclose determining, in the scout image, a first reference region adjacent to the ROI using a target segmentation model (see Perry: e.g., --to highlight and select the region of interest. The magic wand, blow tool, or active contours were used to select the general area of interest including the skull, hard palate, velum, oral mucosa, and tongue. Table 15 provides a detailed description of the Amira tool options.--, in [0181], --vertices and faces of the Maya skull model were moved and scaled to change the anatomy to match that of the exported Amira skull segmented models (FIG. 18). Illustrations of infant skulls in textbooks were used to guide the modifications. The shape geometry tools in Maya were used to ensure that the hard palate and petrous portion of the temporal bone were matched to the original data obtained from MRI and Amira segmentations. … The cylinder was then overlaid onto the smooth Maya model and a boollean union and difference was used to create the same cleft from the Amira model onto the Maya model (FIG. 19). The end product was a skull with a cleft palate that fit the contours of the original segmented Amira data. By using a model to re-create the Amira segmented model, a smooth and realistic model could be created--, in [0188]-[0190], and [0194]); and
determining, based on the first reference region associated with the ROI, the scanning direction associated with the ROI see Fan: e.g., -- a first group 210 of views 212 corresponds to (e.g., is positioned along or near) the long axis 206 for which the attenuation is greater, and a second group 220 of views 222 corresponds to (e.g., is positioned along or near) the short axis 208 for which the attenuation is less. The first group 210 is located at and around the far right and far left of FIG. 2 (or at positions corresponding to 3:00 and 9:00) and the second group 220 is located at and around the top and bottom of FIG. 2 (or at positions corresponding to 12:00 and 6:00), such that X-rays that have passed through the thickest (or most attenuating) portions of the object 202 are collected during the first group 210 of views 212, and X-rays that have passed through the thinnest (or least attenuating) portions of the object 202 are collected during the second group 220 of views 222.--, in [0021], and [0032]).

Re Claim 31, Fan as modified by Perry further disclose determining, in the scout image, a second reference region adjacent to the ROI or the first referent region using the target segmentation model (see Perry: e.g., Table 15, -- selects points along the boundary of the area of interest and a contour line will create a boundary using the points. The area inside the contour lines and the line itself is selected. Lasso Tool Defines an area by generating a closed contour curve. Contour can be drawn freehand or by creating a fence with line segments. Contour boundary is closed and selection within the line segments is selected.-- ; in [0209]-[0210]; also see: --The angle of origin measurements (in oblique coronal plane only) showed less agreement both within and between raters compared to the other measurements. This measure was a very sensitive measure as any change in the reference lines or origin location yielded somewhat different measurements. For example, it was critical that the reference line coursed between origins and a second through the center of the levator muscle. If the line did not course directly through the middle of the muscle bundle, it caused a shift in the angle measurement obtained.--, in [0177]);
determining, based on the first reference region and the second reference region associated with the ROI, the reference scanning direction associated with the ROI (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]).


Claims 3-4, 12-13, 33  are rejected under 35 U.S.C. 103 as being unpatentable over Fan as modified by Perry, and further in view of Buisseret (US 20130336553 A1). 
Re Claim 3, Fan as modified by Perry however do not explicitly disclose wherein the target segmentation model is a trained neural network model, 
Buisseret teaches the target segmentation model is a trained neural network model (see Buisseret: e.g., -- segmenting the image data includes segmenting T.sub.1-weighted scan data to identify boundaries corresponding to cortical bone and segmenting T.sub.2-weighted scan data to identify boundaries corresponding to cartilage. Selecting the model for the tissue based on the one or more identified features includes selecting a model that includes an artificial neural network trained to identify locations of one or more anatomical landmarks. The artificial neural network is trained to identify locations of one or more anatomical landmarks for a population of patients determined based on a medical condition or deformity, size, age, or sex. Segmenting the image data includes using the artificial neural network to determine boundaries corresponding to one or more tissues--, in [0010]-[0011], and, -- model 30a-30e can include an ANN trained to detect anatomical landmarks in image data. The ANN for each reference model 30a-30e can additionally be trained to perform image segmentation, for example, to define contours corresponding to one or more tissues.--, in [0074]);
Fan (as modified by Perry)  and Buisseret are combinable as they are in the same field of endeavor: using images to determine the region of interest and anatomical structure, shape, size etc.,. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fan (as modified by Perry)’s method using Buisseret’s teachings by including applying a trained neural network model as the target segmentation model to Fan(as modified by Perry)’s  segmentation model in determining an ROI from the scout image in order to perform image segmentation, for example, to define contours corresponding to one or more tissues (see  Buisseret: e.g. in [0010]-[0011], and [0074]).

Re Claim 4, Fan as modified by Perry  and Buisseret further disclose wherein the target segmentation model is trained according to a training process, the training process comprising:
obtaining a plurality of training samples, each of the plurality of training samples including a sample scout image and a label associated with one or more sample regions segmented from the sample scout image (see Buisseret: e.g., -- segmenting the image data includes segmenting T.sub.1-weighted scan data to identify boundaries corresponding to cortical bone and segmenting T.sub.2-weighted scan data to identify boundaries corresponding to cartilage. Selecting the model for the tissue based on the one or more identified features includes selecting a model that includes an artificial neural network trained to identify locations of one or more anatomical landmarks. The artificial neural network is trained to identify locations of one or more anatomical landmarks for a population of patients determined based on a medical condition or deformity, size, age, or sex. Segmenting the image data includes using the artificial neural network to determine boundaries corresponding to one or more tissues--, in [0010]-[0011], and, -- model 30a-30e can include an ANN trained to detect anatomical landmarks in image data. The ANN for each reference model 30a-30e can additionally be trained to perform image segmentation, for example, to define contours corresponding to one or more tissues.--, in [0071]-[0074], [0079]-[0080] {above landmark are labels});
using the plurality of training samples to obtain the target segmentation model (see Buisseret: e.g., -- the ANN 300 can be trained to accurately locate anatomical landmarks and tissue boundaries for that population. As an alternative, an ANN may be trained to perform image segmentation or detect anatomical landmarks for patients generally, and not for a particular population or class of patients. [0080] To determine the weighting factors for the connections 304, default weighting parameters can initially be assigned. Training data for a first patient, for example, MRI image data for the first patient's knee and patient information for the first patient, is input to the ANN 300, which outputs data indicating calculated locations of one or more landmarks and calculated tissue boundaries. The computer 10 determines a difference between the calculated outputs and actual locations and tissue boundaries, and uses the difference to adjust the weighting values. The training data for the first patient can be input repeatedly to the ANN 300, and the weighting values can be adjusted repeatedly until the correct outputs are produced. The same process can be repeated with training data for a second patient, third patient, and so on until the ANN 300 produces accurate outputs for a large set of patients.--, in [0079]-[0080]).

Re Claim 12, Fan as modified by Perry however do not explicitly disclose determining, based on the ROI, one or more feature vectors associated with one or more features in the ROI;
Buisseret teaches determining, based on the ROI, one or more feature vectors associated with one or more features in the ROI (see Buisseret: e.g., -- detecting anatomical landmarks includes: accessing image data representing tissue; identifying one or more features of the tissue indicated by the image data; selecting a model for the tissue based on the one or more identified features; segmenting the image data; and identifying, using the model, one or more anatomical landmarks of the tissue indicated by the segmented image data. [0007] Implementations can optionally include one or more of the following features. For example, receiving the image data, identifying one or more features of the tissue, selecting a model, segmenting the image data, and identifying the one or more anatomical landmarks are performed by one or more computing devices. Identifying one or more features of the tissue based on the image data includes performing shape recognition on the image data to identify the tissue and orientation of the tissue. Identifying the one or more features of the tissue based on the image data includes: segmenting the image data to produce initial segmented image data; identifying one or more features of the tissue based on the initial segmented image data--, in [0006]-[0007], -- segmenting the image data includes segmenting T.sub.1-weighted scan data to identify boundaries corresponding to cortical bone and segmenting T.sub.2-weighted scan data to identify boundaries corresponding to cartilage. Selecting the model for the tissue based on the one or more identified features includes selecting a model that includes an artificial neural network trained to identify locations of one or more anatomical landmarks. The artificial neural network is trained to identify locations of one or more anatomical landmarks for a population of patients determined based on a medical condition or deformity, size, age, or sex. Segmenting the image data includes using the artificial neural network to determine boundaries corresponding to one or more tissues--, in [0010]-[0011], and, -- model 30a-30e can include an ANN trained to detect anatomical landmarks in image data. The ANN for each reference model 30a-30e can additionally be trained to perform image segmentation, for example, to define contours corresponding to one or more tissues.--, in [0074]);
Fan (as modified by Perry)  and Buisseret are combinable as they are in the same field of endeavor: using images to determine the region of interest and anatomical structure, shape, size etc.,. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fan (as modified by Perry)’s method using Buisseret’s teachings by including determining, based on the ROI, one or more feature vectors associated with one or more features in the ROI to Fan(as modified by Perry)’s  segmentation model in determining an ROI from the scout image in order to perform image segmentation, for example, to define contours corresponding to one or more tissues (see  Buisseret: e.g. in [0010]-[0011], and [0074]); and 
Fan as modified by Perry and Buisseret further disclose determining, based on the one or more feature vectors, the scanning direction (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]).

Re Claim 13, Fan as modified by Perry and Buisseret further disclose wherein the determining one or more feature vectors based on the ROI includes:
determining, based on the ROI, a covariance matrix indicating a difference between pixels in the ROI in the one or more features (see  Buisseret: e.g., --identifying the one or more features as correlated with a particular medical condition or deformity.
[0008] Selecting the model for the tissue based on the one or more identified features includes: determining that the one or more identified features are correlated with a medical condition or deformity, size, age, or sex; and based on determining that the one or more identified features are correlated with the medical condition or deformity, size, age, or sex, selecting a model for tissue representative of the medical condition or deformity, size, age, or sex. Segmenting the image data includes applying one or more thresholds to the image data to define a plurality of boundaries in the image data. Applying one or more thresholds includes applying one or more intensity or contrast thresholds.. identifying a region of the segmented image data containing an error in a segmented boundary corresponding to a predetermined anatomical feature and correcting the segmented boundary based on the model to produce corrected segmented image data. Identifying one or more anatomical landmarks in the segmented image data using the model includes identifying one or more anatomical landmarks in the corrected segmented image data using the model. Receiving image data representing tissue includes receiving image data including scan data acquired using different measurement parameters, and segmenting the image data includes identifying tissues of different types using the scan data acquired using different measurement parameters..--, in [0007]-[0009], and, -- The computer system 10 applies one or more intensity thresholds (242) to the image data 20, for example, reducing a grayscale image to a black and white image. Contiguous regions of pixels with intensities above the threshold can represent a particular tissue type, while pixels below a threshold intensity can be ignored. Multiple intensity thresholds can be applied to an image to identify pixels in multiple intensity ranges. Pixels in a one intensity range correspond to a one tissue type, and pixels in a different intensity range correspond to a different tissue type. Threshold levels can be adjusted for a particular image based on, for example, an average intensity of the image or features determined from an intensity histogram of the image.--, in [0048]); and,
determining, based on the covariance matrix, the one or more feature vectors (see Fan: e.g., --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]).

Re Claim 33, Fan as modified by Perry and Buisseret further disclose determining, based on a difference between the scanning parameter and the reference scanning parameter, a reliability factor of the scanning parameter (see Fan: e.g., --with the system (e.g., gantry to which the X-ray source and detector are mounted) rotating about the object at a constant rotational speed, the number of views acquired is dynamically adjusted from rotation to rotation and/or within each rotation at different angles--, in [0019], --may receive information regarding a scan from the input unit 150 that may be utilized in determining scanning parameters to be used in acquiring CT imaging information. --, in [0029], and, --the attenuation for various view angles may be determined based on a scout scan, with the processing unit 120 determining view durations for one or more groups of views based on the attenuation distribution across the various view angles.--, in [0032]; and, --The computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein.--, in [0061]-[0062], and [0070]-[0074]); and
determining whether the scanning parameter needs to be adjusted by comparing the reliability factor of the scanning parameter with a threshold (see Buisseret: e.g.,  --Segmenting the image data includes applying one or more thresholds to the image data to define a plurality of boundaries in the image data. Applying one or more thresholds includes applying one or more intensity or contrast thresholds.--, in [0008]-[0009], and [0046], and, -- the ANN 300 can be trained to accurately locate anatomical landmarks and tissue boundaries for that population. As an alternative, an ANN may be trained to perform image segmentation or detect anatomical landmarks for patients generally, and not for a particular population or class of patients. [0080] To determine the weighting factors for the connections 304, default weighting parameters can initially be assigned. Training data for a first patient, for example, MRI image data for the first patient's knee and patient information for the first patient, is input to the ANN 300, which outputs data indicating calculated locations of one or more landmarks and calculated tissue boundaries. The computer 10 determines a difference between the calculated outputs and actual locations and tissue boundaries, and uses the difference to adjust the weighting values. The training data for the first patient can be input repeatedly to the ANN 300, and the weighting values can be adjusted repeatedly until the correct outputs are produced. The same process can be repeated with training data for a second patient, third patient, and so on until the ANN 300 produces accurate outputs for a large set of patients.--, in [0079]-[0080]). See the similar obviousness and motivation statements addressed for claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667